                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  SOUTHERN DIVISION
                                   No. 7:18-cv-00010-BO

 Trident Atlanta, LLC, et al.

                          Plaintiffs,

 v.                                                                     Order

 Charlie Graingers Franchising, LLC,
 et al.
                     Defendants.


           Defendant Jason Nista asks the court to compel Plaintiffs Cynergetic, LLC and Dual

Energy, LLC to attend Rule 30(b)(6) depositions before June 30, 2019. D.E. 127, D.E. 128. In

addition, Defendant Nista asks this Court to sanction Plaintiffs Cynergetic, LLC and Dual Energy,

LLC for their failure to attend the previously noticed Rule 30(b)(6) depositions. Id. The court

denies the Nista’s request because it is contrary to the plain language of the Federal Rules.

      I.      Background

           On April 12, 2019, Nista served notices of 30(b)(6) depositions on Plaintiffs Cynergetic,

LLC and Dual Energy, LLC. Def.’s Mem. in Supp. of Mot. to Compel at 1, D.E. 128. Because

none of the noticed dates were convenient for the Plaintiffs, Nista agreed to postpone the

depositions. Id. at 2. Nista then served Plaintiffs with amended deposition notices on April 29,

2019, with the agreed-upon deposition dates. Id. But a few days later, the Plaintiffs objected to the

amended deposition notices, and attempted to confer with Nista via teleconference on May 6, 2019.

Id. The teleconference resolved only some of the Plaintiffs’ objections. Id.

           Two days prior to Cynergetic’s deposition, the Plaintiffs filed a Motion for a Protective

Order/Motion to Quash Nista’s 30(b)(6) notices of deposition along with supporting
memorandum. Id. at 3. Plaintiffs’ counsel then informed Nista’s counsel (both orally and in

writing) that the Plaintiffs would not attend their noticed 30(b)(6) depositions. Id. In response,

Nista filed this Motion to Compel Plaintiffs’ Depositions and for Sanctions for Failure to Attend

Depositions.

   II.       Discussion

          Under Federal Rule of Civil Procedure 37, courts may order sanctions if “a party’s officer,

director, or managing agent—or a person designated under Rule 30(b)(6) . . . fails, after being

served proper notice, to appear for that person’s deposition.” Fed. R. Civ. P. 37(d)(1)(A)(i). A

party’s failure to appear, however, is excused “if the party failing to act has a pending motion for

a protective order under Rule 26(c).” Id. at 37(d)(2); Beach Mart, Inc. v. L & L Wings, Inc., 302

F.R.D. 396, 406 (E.D.N.C. 2014) (quoting Robinson v. Quicken Loans, Inc., No. 3:12-cv-00981,

2013 WL 1776100, at *3 (S.D.W. Va. Apr. 25, 2013)) (“The proper procedure to object to a Rule

30(b)(6) deposition notice is . . . to move for a protective order.”).

          Here, Nista seeks a motion to compel Plaintiffs to attend 30(b)(6) depositions and sanctions

under Rule 37 for the Plaintiff’s failure to attend the properly-noticed 30(b)(6) depositions. But

the Plaintiffs filed a motion for a protective order prior to the dates of the scheduled 30(b)(6)

depositions, thereby excusing their failure to attend. While Nista claims that a motion for

protective order must be granted for a party to skip a deposition, Mem. in Supp. at 5, the Federal

Rules require only that the motion be pending for the noticed party’s absence to be excused. Fed.

R. Civ. P. 37(d)(2) (emphasis added). Because Plaintiffs’ motion for a protective order is still

pending, Nista’s motion to compel and motion for sanctions are improper. Thus, Nista’s motion is

denied.




                                                   2
   III.      Attorney’s Fees

          Rule 37 requires the court to the reasonable expenses incurred in responding to a denied

motion to compel, including attorney’s fees, unless “the motion was substantially justified or other

circumstances make an award of expenses unjust.” Fed. R. Civ. P. 37(a)(5)(B). Prior to awarding

fees, the court must give the moving party “an opportunity to be heard[.]” Id. Thus, Nista shall

show cause within seven days from the date of entry of this order why the court should not award

Plaintiffs the reasonable expenses incurred in responding to the motion, including attorney’s fees.

   IV.       Conclusion

          Due to the Plaintiffs’ pending motion for a protective order, this court denies Defendant

Nista’s motion to compel Plaintiffs’ to sit for 30(b)(6) depositions and motion for sanctions for

failure to attend the depositions.

          Nista shall show cause within seven days from the date of entry of this order why the court

should not award Plaintiffs the fees and costs they incurred in responding to this motion.

Dated: July 15, 2019

                                               ______________________________________
                                               ROBERT T. NUMBERS, II
                                               Robert
                                               UNITEDT.  Numbers,
                                                       STATES      II
                                                              MAGISTRATE    JUDGE
                                               United States Magistrate Judge




                                                   3
